Case 1:20-cv-10617-WGY Document 409

Janito Decarvalho

ID 197664

Bristol County Sherif"s Office
North Dartmouth,Mass. 02747

 

Phone : (508) 955- 6400
Date: June 20, 2020

United State District Court

Distrcit of Massachusetts

John Josep Moakley U.S.Courthouse
Office of the Clerk

1- Courthouse Way

Boston, Mass. 02210

Dear: Cleark of Court
Whon it May Concern

Enclosed:

Please find a Petitioner a (A Writting Obejection Of Settlement NO.20 -cv- 10617 WGY ) )
please bring it to the attentions to the Judge Magistrate, schedule a hearing on this matter,
Petition -Plaintiff receive this correspondence with the delay on April 13, 2021 Wohever he did the
best to follow the dead line on time by April 21 and also be aware because a volume of the
evidence he intend to present on Court Hearing on May 03,2001 all the evidency that apply.
Respectfully ask you for this Great deligency.

 

 

Janito Decarvalho
ID 197664- Pro -se CC: fille
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 2 of 14

Janito Decarvalho

ID 197664

Bristol County Department of Corrections
North Dartmouth,Mass. 02747

 

1.C.E.-A =
Phone : (508) 955- 6400 —
7

peter]

BO

UNITED STATES DISTRICT COURT FOR =

DISTRICT OF MASSACHUSETTS os

ND

wd

 

)
)
MARIA ALEJANDRA CELIMEN SAVINO, _ )

)
JULIO CESAR MENDES NEVES, and all _)

those similary situated, )
)
Petitioner- Plaintiffs, )
)
)
V. )
) Civil Actions: NO. 1:20- cv- 10617 WGY
STEVEN SOUSA, Superintendent, )
)
)
Respondent- Defendant. )

 

Assigned to : Hon. Judge W. Young

File Date : April 17, 2021

 

PLAINTIFF OBJECTED A PROPOSED SETTLEMENT CLASS ACTIONS SETTLEMENT
BY DEFENDANT - ICE ON SAVINO Et Al V. HODGSON Et Al., U.S.D.C. MASS., NO. 1: 20 cv
10617

 

JOA SHYT NI
Qaid
Case 1:20-cv-10617-WGY Document 409

 

)

)
MARIA ALEJANDRA CELIMEN SAVINO, _ )

)
JULIO CESAR MENDES NEVES, and all

)
those similary situated, )
)
Petitioner- Plaintiffs, )
)
) O58
V. ) |
) Civil Actions: NO. 1:20- cv- 10617 WGY
STEVEN SOUSA, Superintendent, )
)
)
Respondent- Defendant. )
__ )

 

OBJECTION OF PROPOSED SETTLEMENT CLASS ACTIONS SETTLEMENT
SAVINO Et Al V. HODGSON Et Al., U.S.D.C. MASS., NO. 1: 20 cv 10617

Now Come the Petitioner- Plaintiff Janito Decarvalho in this matter above reference
docket request this Honarable Court to place his "Objection" on that record rejecting a
Proposed Setlement from the Respondent- Defendant-ICE on this Proceeding dockect NO.
1:20 - cv - 10617 WGY. Plantiff his not interested on that proposed Class Action Settlement
because this "proposed settlement" is pointless did not favor the Petioner - Plaintiff, and

did not show fairness as follow : (a) Defendant- ICE have a obligation to bring the Detainee to
the Court to a (non Immigrations) hearing when it was schedulled. See Nacional Detainee
Handbook page 12. When Defendant - ICE and his associate failed to do so. On December 31
, 2020. Plaitiff already filed a motion to reconsider the dismisal of his Family matters issue to
the Family Probate Court in Salen Mass. Adressed the Court his motives (b) In an early
stage Plaintiif request throught Deportation Oficer to be transfer to a different Facility way before
pandemic, and Savino Class Action his requested was denied, the damaged, injury on the
Plaintiff alreaddy been done including Plaintiff contract a Covid-19 were he become serius hill his

symptoms was verry critical, he already at the and of his Immigration deportation procedure and

Filed 04/21/21 Page 3 of 14

 

440 S¥Y370 NI
avid
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 4 of 14

also since his being here he spent $700’s on Clothing, Footwear, Personal Care and
Miscellaneous produts form administration Canteen Commissary, and fees of electronics
service set up programs which he his not wanted to lose or be transfer to a different Facility
and start all over (c) Plaintiff was Convict in 2015 for Possesion of Firearm, and possesion of
class B, (cocainee) and others minor drug relates drug charges (only have one convictions on
his record) See Docket 1383 -CR -00628. Whoever Plaintiff [s]Juccessful[ly] complet[ed] his
Sentence in 2017 and was release on the same years in addition he complety a two (2) years
Probations without any recidivism charge he become a Self Employer and very active and
engaged on his Family and community live when I.C.E. defendant removed him and place him
in "Prison" on that year of 2019 denied him [all] of forme and possibility or alternative of release
(such as a curfew or home confinement restrictions or GPS - ISAP Government program) in
addition disregard his medical condiction, disregard of the fact that an alien has come hight
risk to contrated Covid and disregard his age and his Family matters. For this and others reason
Plaintiff signeg this writting statement denied the Defendant - ICE proposition. An additional
document in support of of such objection will be provide on that later Futur Planitiff express his

willingness to appear at the Fainess Hearing schedulled on May 03,2021 at 11: AM .

Mr. Decarvalho was taken into Immigration and Customs Enforcement ("ICE" custody during

the early morning hours of November 4,2019 . He has been incarcerated since that time at

Bristol County Jail House of Corrections (BCHOC") in North Dartmouth , Massachussetts, since
Decarvalho his under Custody of the Defendant - |.C.E. his been subject of varius of personal
injury and it had occurred on varius dates and times throuhout his detention at BCHOC.

Mr. Decarvalho is been subject to dangerous and abusive condictions that have inpact his health,
exposed him to lethal risk of COVID -19 through the recklessnes and deliberate indifferentce
of ICE , and caused significant physical injury and emotial distress . Whoever Mr. Decarvalho
exausted all admistration grievance procedure including in writting informed to |.C.E. Officer

of Burlington Mass.(I.CE maintaing an Intergovernmental Service Agreement (IGSA) and 287(g)
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 5 of 14

agreement with BCHOC, which together authorize BCHOC to incarcerate person in ICE's legal
custody, pursuant to detailed contractual terms, extensive Perfomance -Based National Detention
Stander and Others Federal rules ,guidence and regulations incorporate into the IGSA and 287
(g) agreement, and subject to close ICE supervision and monitoring at list this is what that
contracted required on that paper not actualy in practecy for that reason, That is not merely a
coincidence, Mr. Janito Decarvalho his a menber of the class certified in Savino v. Souza , NO.

1: 20 - cv - 10617 - WGY (D. Mass.).

Mr. Decarvalho understood that his arrested because he had a prior convictions, this convictions
alleged Violate (INA) Immigration Nacional Law, Mr.Deacrvalho does not understand why
Defendant - ICE have him in a confined Prison Institution house of Corrections bound by Prison
harsh condiction and regulations, hancuff in a daily lockdow routine housing ristrictions,

actualy housing with Jailers in pre- trial and place him multiply time in sagregations soley
because medical reason and denied a certain privilege and treat him as a regular convict

as charged, inflicted on him as a forms of punishements knowing that Decarvalho his a Federal
Detainee on Immigrations procedure he endured numerous violations in one ocasion Defendant -
ICE refused to bring himto the Court on a personal non immigrations matters. Mr. Decarvalho his
Sheltter in the worst condictions when he was actualy served and complety his sentence from

his convictions over 5 years ago .

Here plaintiff briefelly explaining his objections and the reason of a such as follow:
|. Medical Treatment

Mr. Decarvalho has felt an overwhelming sense of anxity while detained at BCHOC, which
has caused him to experience severe mental and physical symptoms. Upom his detentions
at BCHOC and , more specificaly since March Decarvalho has had trouble sleeping and low
energy lost of tremendous weight, he lost about 30 pounds, since he being detained because of
lack of proper Nutrition and and anxiet, Mr. Decarvalho saw Medical professional while detained

who he provide the Medical record of previous incurceration diagnost and he sugest that Doctor
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 6 of 14

to change his Diet, his requested was a tremendous batle with the Defendant -ICE when refused
to provide him with a proper Quality and Quantities of Food and Nutrients, the Doctor awarre of
the issue cause me to have a (low blood cell lost of weight and anxiety and lost of sleep) Plaintiff
recommend for a Diet change Quantity and Quality but Bristol admistration nevertheless did
anything which left Mr. Decarvalho no option but to choose be on a Vegetarian Diet to better off
sustaing hinself and spend an significant of the money ($60-75 a weekly) in the purchased of
Canteen commessary, he presisted to make a complaing to Medical were the Doctor clear was
helpless in helping him to ameliorate that situations theys prescribe him a multiple daily
Vitammine and trom for lack of Nutrients of the Food that he being server until now .
Mr. Decarvalho his a very active person he sought medical treatmenmt many times while

detaine at BCHOC. The process to seek medical treatment involves placing a request in the drop
box, which , if granted, his usualy done afther three to four days. This rethoric process does not
change even if there is a medical emergency. Twice Mr. Decarvalho medical treatment was
neglet specialy over Night once Mr. Decarvalho twist his ankle and was in a significant amount
of pain he could no sleep, once Mr. Decarvalho failed on the Baskball pick up game on his
recreation time and injury his Rist and was denied a Medical treatment, the Nurse refused to
comme to the unit 2 East to see him a Night, once Mr. Decarvalho contract a Covid- 19 he was
removed from population and place on sagregation he didn't see the Doctor or Nurse upom
requested until 15 hours afther on that regular routine Meds line Howeever the cusomary wait
BCHOC Policy to three of four days to see a professionals, this cause Mr. Decarvalho a lot of
restless Night with no sleep. Durring that wait he was not giving Ice , bandages, or even a pain
reliver, some request for medical attention simply got no answered specificaly x-ray, the Doctor,
Nurse pick and chosse when they assumed x ray is need "as long you be able to move ,
walk or be in the Yard on recreations time theys assumed that is not necessary to performe

X ray, Thruffuly never this Doctor BCHOC provide me a substantive treatment.
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 7 of 14

I, Asult & Battery

BCHOC (and throught it |.C.E.) Use unlawful Force on Mr. Decarvalho. See Office of
attorney General Report, this report discribe how Bristol Policy use a excess of force
on conducted theys business , Mr. Decarvalho was a part of a group of detainees who
made some request to staff for adquate clening supplies and, in general more information
regarding COVID - 19, as a result being out spoken on the issue he was place on sagregation
and isolated for 45 days, withouth a single D. Report beside a extra pair of uniforme was found
on his property doing the package of his property, for what he recal Bristol, Training Group of
Officer call "Black shirt" ruan in to his Cell and overpower and sorround Mr.Decravaiho twisted
his arm while cuffing his hand behind his back and took him to the isolation, Mr. Decarvalho
note that was no reason for it at all because he and othres actyualy adressed the Bristol
administration in a formal meeting on the issue covid protections all he did his speak on that issu,
and use is First Amendment Rights without incited any violent or threats The use of force was
excessive as Mr. Decarvalho was engaged in a calm conversation with the Guard ,
administrations including Corronel Mr. Oliver Ill, in explainig to him what was the issue wich he
adressed sataing the fact that "we refuse to work he express that "every action as a
consequency" for what he understood administration use a forme of supress and intimidations
to ruan the facility as theys whise. Mr. Decarvalho and others did not resist any of their demands.
This incident was extremely traumatic and only served to increase Mr. Decarvalho anxiety and
frustation in delays on his Immigrations Ligal procedure, and lost of [all] his personal property
(clothing , shoes, radio and othres item ) as a result he feel that he alawys to look over his

shoulders for fear of what BCHOC will do to him next.

Ill. Negligent Medical Care

BCHOC (and thought it, |.C.E.) has a duty to ensure that those detainee at BCHOC

receive adquate medical care . BCHOC breach that duty by failing to provide adquate
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 8 of 14

Medical care (1) following his twisted ankle (2) failing to provide him with a proper
information and precaution he should take before a schedulled surgy with a doctor

(3) failed him by no have a proper housing to house Mr. Decarvaiho when he had contracted
Covid-19, a properlly medical care and prevent him for a exposure not to contract Covid in

provide him a proper (PPP) personal proctection program.
IV. Negligent Maintnance

BCHOC did not comply with its contrated obligations by refused to maintain the Facility
safe and sanitary conditions instead relied upon Immigrants Detainee thenselves to clean the
Facility, on a voluntier basis. The Detainee chose to clean the facility in exchange of
recreations and extra plate of food, thats mean is not an official worker crew staff from
BCHOC, supervision or any paper trail agreement and compensations for a "Workers"
in additions despity request BCHOC did not provide a proper supplies needed to clean the

facility and 90% at the time the suply is shorted and Water-dow.

V. False Imprisonment

This one in particula and also all set above Defendant- ICE intetionaly, and unjustifiable,
imprisoned Mr. Decarvalho durring the Covid-19 pandemic, since from beginning of the surges
of pandemic March 2020, when the filing and service of the Savino Compiaint put ICE on Notice
of the pandemic condictions at Bristol until the present Day Defendant - ICE subjecting
Mr. Decarvalho to dangerous and abusive condictions that impact his heath and exposed him to
the lethal risk of contrating COVID - 19, actualy Mr. Decarvalho was test possitive and diagnosis
wiith COVID - 19, he was seek with the symptoms of (fever, fatigue, weakness, headached, body
aches, cuffing sore throw, no sense of smell, sleepness and nauseous) BCHO and ICE failed to
engaged in a voluntary Populations reductions, testing and contract tracing, and failing to enforce
detainee to maintain social distance protocol , all this steps was recommended by Public Official

health expert insteat, Defendant - ICE and his Associate make a statement on March 19, 2020
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 9 of 14

that said : "nothing that althought 80% of the individual Detainee at BCHOC are
immunocompromised, and thus particulary vulnerable to exposure to COVID - 19" and social
Media propaganda opossed to release detainee including posted inmates/detainee criminal
record on F.B convince the general Public that we are danger to the Public. In another and,
Defendant - ICE refuse to take any measure to release anyone or make accomodation by
reduce the number of population, provid a proper PPP (personal protection progran) conduct a
test and contracted trace until was to late to protect Detainee including Mr. Decarvalho under
his Custody, until the Savino Court acknowledge that these condicticns would likely be sufficient
for Mr.Deacrvalho and the other Savino Class Mnbers to stablished a Trial that “substancial risk
of seriuos harm [resulted ] form their confinement in such condictions but nevertheless BCHOC
stead fast in release detainee whict this Nightmares become reality by Mr. Decarvalho were he
contracted the Covid -19 after test possitive the Court got involve on Savino Case, but
nevertheless Defendant- ICE reckelless nigligente have Plaintiff in the continuing torttious and
inhumane condictions housing "storage" on the Unit 2- East until he contract Covid -19,

place on sagregations finished is 14 days quarantine and had to stay there for another (5)

days because the Unit 2 east were he was previus housing was on lockdow no regula moviment
or recreations "nobody go out and nobody coming in " until his attorney intervene were

| was move to a different housing.

THEREFORE, Plaintiff respectfully ask and suggesi[s] the this Honorable Court to grant the
following relief:

1. Issue an Order:

a. Declaring that Petitioner's continued detention under such condictions is not authorized by
the INA and/or Violates the Fifth Amendment;

b. Plaintiff ask suggest[s] Defendant Steven J. Souza redraw his opposition or his Writ of
Habeas Corpus Civil Actions: NO. 20 - 11086 - DJC and release the Petitioner from his Custody.

Cc) Plaintifff request from Defendant and 1.C.E. will joing in a motiom (no to opposed) to
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 10 of 14

terminate Immigrations procedure against him at Board Of Immigration Appeal and United State
District Court of Massachussetss and update his resident status (renew his Drean Card) and
provide him a path to become Unit State Citizen.

d) Upom final aproval of the Setlement, Plaintiff will agree to dismiss with prejudice the

following pending appeal : Case NO. 20-1626, filled by Sammer Ahmed , appellate Counsel
for Class Members .

e) Plaintiff will agree to discharge Defendant and I.C.E from all of theys obligation which
including send a letter to the Salem Probate Court in regard to Mr. Decarvalho motion to
reopem his family law matter withing upom final aproval cf the settlement.

2. Grant any other and further relief this Court may deem appropriate no limity to :

a) Plaintiff request from Defendant - I.C.E. To release him from detention and compensated

him with a significant monetary compensation to covere_for lost of Jobs (plaintiff was self

 

emplyoer deliver contractor), and expenses mony spend on Canteen Commessary purchase,
cost of phone of Call, ligal material, clothing, lost of his personal Vehicly, lost of personal
property including extra fess from not able to live up to a signed contract of a rental appartment
and Rental truck form Budget rental Company from the time of his arrested (November 04 2019)
and detention by Defendant I.C.E - Defendant until the present date .

b) Provide him with a financial compensation and Cost of renew all his work documents
Resedent Drean Card, and SSN # Emplyoer/Emplyoee Insurance and Healt care and update
and cover all Debt as a resulted of his detention provide him with a valid resource for Job
Search, Reabilitation program and educational Job skil training Class, therefore Defendant-ICE
never served plaintiff with a proper NTA (notice of appearance in Court) the NTA served is not
valid document do not content, date and time place of the hearing in accordance with the INA
(immigration Nacional Act) sec. 39 (a) See Supreme Court Rule. ICE simple issu a Warrant for
the Plaintiff, after have plaintiff in Custody "Violations Of His Due Process " for this reason
Plaintiff Bussiness and Family affairs is upside-down, must be put back in place that require

time support and financial resource.
Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 11 of 14

 

On Thursday, May 7, 2020, Judge Young issued an order know as a preliminary injunction, follow by an opinion on
May 12, 2020, further explaining his Order. The Court strongly Rule in favor of the !immigrants detainee at Bristol County
including the Plaintiff " The Court ruled that the government likely has acted unconstitutionally and show deliberate
indifference to the substancial risk of serious harm posed by CIVID- 19 to the immigrants detained at Bristol County in
their care. As evidence the Court pointed to the government's failure to conduct comprehensive testing or contact tracing
, and its refusal to voluntary consider release of any detainees from Bristol" Doing that Defendant- ICE did not fulfil its
duties and obligations to Mr. Decarvalho despite the outbreak BCHOC has done nothing to make the facility safer, they
have not increased detainees access to cleaning suplies, not have increased the amount of Soap hand sanitizer avalable
and put the CDC recomendation guide line in place (increasing the space between individual and decreasing the frequent
of contact, contact tracing and a widespread testing). Due to BCHOC's negligency Plaintiff Mr. Decarvalho contracted
COVID - 19, when he was diagnosed with COVID -19 he was trown into Isolations and giving Motrim for his symptoms he
was not provide acces to a Doctor, for this reason the Proposed Settlement from Defendant -ICE is not Fair See
Memorandum of Decision Civil Actions: NO. 1:20- cv- 10617 WGY. Plaintiif is opem for a discuss in found othres options
of settlement.

 

_-~ Respectfully submitted,
a

SccVLt

nito Pecarvalho - Pro-se
ID 197664
Bristol County Department of Corrections
North Dartmouth,Mass. 02747
ICE - A N# A52

\ >

  
   

 

CERTIFICATE OF SERVICE
Date: April 17,2021

| Janito Decarvalho( Plaintiff) hereby certify that a true copy of the above document ( A Writting

Obejection Of Settlement NO.20 oy WIGY,,is Served to the United District Court Of
Massachusetts, and on the dat / / , upom the following adress by regular
Mail.

United State District Court for the
District of Massachusetts
Clerk of Court
1 - Courthouse Way, Suit 2300
Boston, Mass. 02210
Case 1:20-cv-10617-WGY Document 409

Thomas Kanwit

United State District Court for the
District of Massachusetts
1 - Courthouse Way, Suit. 9200
Boston, Mass. 02210

Orem Sellstrom

Lawyers for Civil Rights

61- Battermarch Street , Fifth Floor
Boston , Mass. 02110

Counsel for the Plaintiff

Sameer Ahmed

Harvard Immigrations and Refuge Clinical Program
6- Everett Stret

Cambridge, Mass. 02138

Filed 04/21/21 Page 12 of 14

Appellate Counsel for Class Members With Appelate Proceedings.

   

pe ully submitted,
vf

  

 

  

Lh

ID 197664

 

© Necarvalho - Pro-se

Bristol County Department of Corrections
North Dartmouth,Mass. 02747

ICE - A -A52

10
  
 
 

Case 1:20-cv-10617-WGY Document 409 Filed 04/21/21 Page 13 of 14." #
Bristol County S eriff’s Office : ff nt ADENCE RI 028" © el 4 os : Me rp

400 Faunce Corner Road —-F & y
- an 02/7 |, 4g |} pee M4 L | —Tewseecth eet
i / ‘yi: (20 af vel iC} Lit 4
Y Wic + ob Mossad. ths

One. CoutHrous. Woy, Suite Bop
BOston / Mass OZZN0

Ath Clark of Comet
CU W\citomXt [§:22W-[0 6/F

OBE io~goOneEsS Mbpbdppybl ih UEP

 

    

 

 

 
Case 3,20-cv-1661(-WGY Document 409 Filed 04/21/21 Page 14 of 14

~~ MS, ae Ske

 

THIS CORRESPONDENCE IS FORWARDED FROM THE
BRISTOL COUNTY SHERIFF’S OFFICE. THE CONTENTS MAY NOT HAVE
BEEN EVALUATED AND THE BRISTOL COUNTY SHERIFF'S OFFICE IS NOT
RESPONSIBLE FOR THE SUBSTANCE OR CONTENT OF THE
ENCLOSED MATERIAL.
